Citation Nr: 0948838	
Decision Date: 12/29/09    Archive Date: 01/13/10

DOCKET NO.  09-22 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has presented new and material evidence 
to reopen a claim for service connection for the cause of the 
Veteran's death, and, if so, whether the claim should be 
granted.

ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had service from November 1941 to June 1956 as a 
member of the Philippine Commonwealth Army, including status 
as a prisoner of war (POW) from May 7, 1942, to September 15, 
1942.  The appellant is his widow.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
finding that new and material evidence had not been received 
to warrant reopening the claim for service connection for the 
cause of the Veteran's death.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The claim for service connection for the cause of the 
Veteran's death was denied by the RO in a March 2007 
decision; the decision was not appealed and thus became 
final.  

2.  The evidence received since the March 2007 denial of the 
claim for service connection for the cause of the Veteran's 
death is new, and, taken together with the balance of the 
evidence of record, raises a reasonable possibility of 
substantiating the claim.  

3.  The Veteran was a POW from May 7, 1942, to September 15, 
1942, and suffered from atherosclerotic heart disease to a 
disabling degree during his lifetime and up until his death.    

4.  The evidence raises a reasonable doubt that presumptively 
service-connected atherosclerotic heart disease caused or 
substantially contributed to the cause of the Veteran's 
death; the evidence in favor of and against that conclusion 
is at least in equipoise, or may favor that conclusion of 
causation or substantial contribution.  



CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
last final decision denying service connection for the cause 
of the Veteran's death, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

2.  Affording the benefit of the doubt, disability entitled 
to presumptive service connection based on POW status caused 
or contributed substantially or materially to the cause of 
the Veteran's death, and service connection for the cause of 
death is warranted.  38 U.S.C.A. §§ 1110, 1310, 5107(b) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The Board herein grants service connection for the cause of 
the Veteran's death.  Because that constitutes a complete 
grant of the benefit sought in this appeal, there is no 
possibility that additional VCAA notice and development 
assistance could further that claim.  




II.  Reopening Claim for Service Connection for the Cause of 
Death,
and Decision on the Merits

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, including cardiovascular disease , become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. 
§ 3.307, 3.309(a).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b).  For a service-
connected disability to constitute a contributory cause, it 
must have contributed substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2009).

The law also provides that, in the case of a veteran who is a 
former POW, certain diseases which become manifest to a 
degree of at least 10 percent at any time after active 
service shall be considered to have been incurred in or 
aggravated by service.  38 C.F.R. § 3.309.  After the 
previous final May 2004 denial of the appellant's claim, the 
regulations regarding presumptive service connection for 
former POWs were revised.  Until 2004, the former regulatory 
provisions provided for service connection on a presumptive 
basis for former POWs who developed certain diseases, 
including beriberi heart disease or ischemic heart disease 
(with localized edema during captivity), which became 
manifest to a compensable degree at any time after service.  
Those provisions applied only to former POWs who had been 
detained for not less than 30 days.  38 C.F.R. § 3.309(c) 
(2003).

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
certain diseases, including atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia).  No 
minimum period of internment is required under the revised 
regulations, and localized edema in captivity need not be 
shown.  The requirement that the condition become manifest to 
a compensable degree at any time after discharge has 
remained.  See 38 C.F.R. § 3.309(c) (effective October 7, 
2004); see also 69 Fed. Reg. 60,083, 60,083-60,090 (Oct. 7, 
2004).  Atherosclerotic heart disease encompasses 
arteriosclerotic heart disease, ischemic heart disease, 
coronary artery disease, and other diseases that may be 
described by a more specific diagnosis.  See 69 Fed. Reg. 
60,083, 60,083-60,090 (Oct. 7, 2004).  

The resolution of issues which involve medical knowledge, 
such as the diagnosis of a disability or cause of death, and 
the determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  A claimant's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  However, the specific 
reason for a person's death requires specialized training for 
a determination as to diagnosis, onset, and causation, and is 
therefore not susceptible of lay opinions on etiology.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the appellant's request to reopen was filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after that date, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective from Aug. 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The last prior final denial of the claim for service 
connection for the cause of the Veteran's death was a March 
2007 RO decision, which reopened the claim based on a change 
in law recognizing certain cardiovascular conditions or 
stroke as presumptively service connected for former POWs.  
However, that decision denied the claim by concluding that 
the preponderance of the evidence was against finding that 
the Veteran had died from a presumptive condition.  

The currently appealed December 2008 decision denied 
reopening of the claim, on the basis that, even under the 
regulatory amendments in 2004, new and material evidence 
relating to the cause of the Veteran's death as a presumptive 
condition for former POWs had not been received.  

Evidence of record at the time of the last prior, March 2007, 
RO decision denying the claim included documentation of the 
Veteran's former POW status, and records related to the 
Veteran's health status prior to death.  While the Veteran's 
death certificate indicates that he died of cardiorespiratory 
arrest ("CRA") secondary to a cerebrovascular accident 
("CVA"), submitted statements by the physician who signed 
the death certificate, of record prior to March 2007, inform 
that the physician was not present at the time of death, and 
further inform that that physician had treated the Veteran on 
multiple occasions over multiple years immediately prior to 
death, but do not inform of a diagnosis of CVA prior to 
death.  

Rather, a chest X-ray in December 1994 provided assessments 
of advanced pulmonary tuberculosis, bronchiectatic changes in 
both lower lobes, an atherosclerotic thoracic aorta, and 
pleural thickening with adhesions on the right.  Upon VA 
examination for compensation purposes in December 1994, the 
examiner assessed, in pertinent part, bronchiectasis, 
pulmonary infiltrates probably secondary to pulmonary 
tuberculosis, and atherosclerotic heart disease.  A chest 
ultrasound in October 1997 revealed Koch's infection of both 
upper lung fields, pneumonitis and/or bronchiectasis of both 
lower lung fields, and an atherosclerotic aorta.  Other 
records then contained within the claims file reflect that 
the Veteran was seen for treatment in years immediately prior 
to death, including for chest pains and difficulty breathing, 
and for fatigue.  

A February 2007 letter from the physician who signed the 
death certificate indicates that he had treated the Veteran 
in January 1996, September 1996, and March 1997, for 
difficulty breathing and chest pains.  

Official records confirm that the Veteran served from 
November 1941 to June 1956 as a member of the Philippine 
Commonwealth Army, and that he was a prisoner of war (POW) 
from May 7, 1942, to September 15, 1942.

New records received since the last prior final denial in 
March 2007 include a record of private treatments at the 
Cervantes Medical Clinic, and a February 2009 letter from the 
same physician who signed the death certificate.  

The private record from the Cervantes Medical Clinic informs 
of treatment of the Veteran in June 1994, October 1994, and 
August 1995.  The record shows treatment at those times for 
symptoms of headache, dizziness, slight chest pain, and 
slight difficulty breathing, with blood pressure readings of 
180/110 in June 1994 and October 1994, and a reading of 
140/100 in August 1995.  Essential hypertension was diagnosed 
in June 1994.  Ongoing medication management was noted.

The February 2009 physician's letter informs that he treated 
the Veteran in January 1996, September 1996, and March [1997] 
(although the letter says 1999, this is clearly a 
typographical error, since the Veteran died in November 
1997).  The physician informed that the Veteran was treated 
for "cardiovascular accident secondary to Atherosclerotic 
Aorta secondary to Chronic Hypertensive Disease."

The Board finds that the evidence received since the last 
prior final denial in March 2007 is new and relates to an 
unestablished fact necessary to substantiate the claim, and 
that, taken together with all the evidence of record, it 
raises a reasonable possibility of substantiating the claim.  
Specifically, the newly obtained evidence presents a 
reasonable probability that cardiovascular disease subject to 
presumptive service connection based on the Veteran's former 
POW status caused or materially contributed to the onset of 
death.  Accordingly, the claim for service connection for the 
cause of death is reopened.  38 C.F.R. § 3.156.  

Addressing the claim on the merits, the Board notes that the 
physician who signed the death certificate and also provided 
the statement in February 2009 was not previously as clear 
regarding diseases from which the Veteran suffered prior to 
death as he was in that February 2009 statement.  On the 
other hand, the February 2009 statement is reasonably 
consistent with other evidence of record supporting the 
presence of atherosclerotic heart disease. 

Weighing the evidence as a whole, including the new and 
material evidence received in the present reopened claim, the 
Board finds that evidence now supports the conclusion that 
the atherosclerotic heart disease was present to a disabling 
degree during the Veteran's lifetime, until his death.  The 
Board further finds that the evidence is at least in relative 
equipoise as to whether atherosclerotic heart disease caused 
or substantially contributed to the cause of death.  
Accordingly, affording the appellant the benefit of the 
doubt, and without finding error in the RO's previous 
actions, the Board finds that service connection for the 
cause of the Veteran's death, based on the presumptions in 
the law for former POWs, is warranted.  38 U.S.C.A. §§ 
5107(b); 38 C.F.R. § 3.102, 3.307, 3.309, 3.312.  


ORDER

Service connection for the cause of the Veteran's death is 
granted.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


